Citation Nr: 9927373	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

A review of the claims file reflects that the veteran has 
raised a claim of entitlement to an evaluation in excess of 
20 percent for the service-connected low back disorder.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDING OF FACT

A right ankle disorder was not demonstrated during the 
veteran's period of active service nor has it been shown to 
have been causally related to a service-connected 
disorder(s).


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service, and it is not proximately due to or the result of 
the veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board further finds that all relevant facts 
needed to adjudicate this claim have been properly developed, 
and that no further assistance to the veteran is required on 
this issue to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  See Allen v. Brown, 8 Vet. 
App. 448 (holding that when aggravation of a non-service-
connected disorder is proximately due to or is the result of 
a service-connected disability, that extent of aggravation is 
service connected on a secondary basis.)

In this case, the veteran is claiming service connection for 
a right ankle disorder on both a direct basis, and secondary 
to service-connected low back and left shoulder disorders.  

II.  Factual Background

Service medical records reflect that in January and August 
1987, the veteran sustained left ankle sprains.  The service 
medical records are negative for a right ankle disorder.  At 
a July 1992 retirement examination a history of swollen 
ankles was reported, but no pertinent diagnosis was entered.

A VA examination report, dated in September 1992, two months 
after the veteran was discharged from service, is negative 
for any subjective complaints or objective findings relating 
to the right ankle.  

VA treatment reports, dating from July 1993 to May 1995, 
reflect that in August 1994, the veteran complained of right 
ankle pain.  X-ray of the right ankle revealed that the 
mortise was intact; there was no evidence of any fracture, 
dislocation or degenerative change.  The soft tissues were 
unremarkable. 

An August 1995 VA Orthopedic examination report is negative 
for any subjective complaints or objective findings relating 
to the right ankle.

A May 1996 report, submitted by Laurette A. Chang, an Army 
physician, reflects that the veteran had chronic low back and 
deltoid pain, a trapezius tear in the left shoulder, and that 
he had a history of recurring ankle sprains during service.  
Dr. Chang found that based on this history it was possible 
that the chronic low back pain and left shoulder disorders 
may have contributed to the right ankle fracture. 

During a May 1996 VA orthopedic examination, the examiner 
indicated that he had reviewed the veteran's entire claims 
file prior to the examination.  The veteran described having 
sustained several sports related right ankle sprains during 
service.  It was noted that in April 1996, the veteran had 
sustained a right ankle fracture/dislocation playing 
racquetball and had undergone an internal fixation of a 
fibular fracture.  At the time of examination the veteran's 
right lower leg remained in a foot case as a result of the 
surgery; therefore, a physical examination was not possible.  
It was the impression of the examiner that the veteran had a 
history of recurrent sprains of the right ankle.  The 
examiner opined that the veteran's recent 
fracture/dislocation of the right ankle was not etiologically 
related to either the service-connected left shoulder or low 
back disorders.  

An August 1996 report submitted by Richard E. Baxter, a 
therapist,  reflects that the veteran had undergone an 
internal fixation of a severe right ankle fracture and 
dislocation, was in physical therapy, had severe restricted 
motion of the right ankle, a significant antalgic gait and 
that he would require extensive rehabilitation.  Mr. Baxter 
did not provide an opinion with respect to the etiology of 
the current right ankle disorder.

A report, submitted by Dr. Chang in October 1996, reflects 
that since April 1996, the veteran had received treatment in 
the Orthopedic and Physical Therapy Clinics, and that he had 
been diagnosed with a right ankle fracture dislocation.  It 
was noted that the veteran had undergone an open reduction 
and internal fixation of the right ankle and that his 
rehabilitation had been complicated by Achilles Tendonitis.  

Medical reports, submitted by Reynolds Army Hospital, 
received by the RO in December 1996, reflect that in April 
1996, the veteran had sustained a right ankle 
fracture/dislocation playing racquetball, and had undergone 
an open reduction and internal fixation of the right ankle 
fibula fracture.  X-rays of the ankles, performed in November 
1996, revealed small plantar calcaneal spurs, bilaterally.  
On the right ankle, there appeared to have been degenerative 
changes in the posterior aspect of the tibia involving the 
tibiotalar joint of the right ankle. 

During a December 1996 VA examination, the veteran indicated 
that he had sprained his ankles frequently during service, 
and that his right ankle was sprained at least two times a 
year with swelling and pain.  He related that while he did 
not report many of the injuries, he had "worked" through 
it.  The veteran did not indicate that the ankle were 
symptomatic between the traumatic episodes.  It was noted 
that in April 1996, the veteran had fractured his right ankle 
, underwent surgery and suffered from continuing pain since.  
The examiner entered a diagnosis of degenerative joint 
disease of the right ankle, status-post fracture, post-
operative open reduction internal fixation with pain which 
caused moderate functional impairment.  The examiner did not 
provide an etiological opinion with respect to the right 
ankle disorder. 
 
In a report, submitted by Linda King. R.N., L.N.C., received 
by the RO in August 1998, it was reported that the veteran 
had chronic low back pain with muscle spasms, which would 
eventually cause him to be unable to walk.  It was also noted 
that he had ankle clonus related to "lordosis." 

In a statement, dated in August 1998, submitted by  
[redacted], it was reported that the veteran had a chronic 
right ankle disorder as a result of military service.  Mrs. 
[redacted] recalled occasions when the veteran ambulated with 
crutches or was at the hospital because of his right ankle. 

In April 1999, a former service colleague reported that he 
could recall two occasions when the veteran had trouble with 
his right ankle during battalion exercises.

A May 1999 report from Dr. Chang reflects that the veteran 
sustained a fracture dislocation of the right ankle in April 
1996, that he underwent an open reduction internal fixation, 
and that the hardware was removed in February 1998.  Dr. 
Chang reported that the veteran continued to experience 
ongoing pain at the tibiotalar joint and heel pain as well as 
an exacerbation of Achilles Tendon pain.  

During a May 1999 hearing before the undersigned Board member 
at the RO in Muskogee, Oklahoma, the veteran testified that 
he was seeking service connection for a right ankle disorder 
on both a direct and a secondary basis.  The veteran 
maintained that during service, he sustained a sprain to his 
right ankle every three to four months, that most of the 
injuries went unreported, and that he would self-medicate 
them.  He testified that after service, he continued to seek 
treatment for his right ankle at Fort Sill, Oklahoma.  The 
veteran related that as a result of the numerous in-service 
sprains to his right ankle, his ankle became weak and 
susceptible to injury.  In the alternative, the veteran also 
maintained that his service-connected low back and left 
shoulder conditions caused his right ankle disorder

II.  Analysis

The veteran contends that service connection is warranted for 
a right ankle disorder both directly and secondarily to his 
service-connected low back and left shoulder disorders.  
While the Board has no reason to dispute the sincerity of the 
appellant's contentions, it is the decision of the Board that 
after reviewing all of the evidence of record that service 
connection for a right ankle disability on either a direct or 
secondary basis is not warranted.  

In this regard, the service medical records are completely 
devoid of any objective findings with regards to a right 
ankle, notwithstanding a reported history of ankle swelling 
at his retirement examination.  In addition, there is no 
competent medical evidence suggesting that any current right 
ankle disorder is directly related to service.  Therefore, 
service connection for a right ankle disorder on a direct 
basis is not warranted.  

In denying direct service connection the Board acknowledges 
the sworn testimony presented, and the lay affidavit 
presented on the appellant's behalf.  The probative value of 
this evidence, however, is outweighed by the negative 
clinical findings at retirement, the negative findings of 
chronicity presented during outpatient visits between 1993 
and 1995, and the absence of any pertinent chronic disability 
on examination at a formal VA examination in August 1995.  

With respect to the question of entitlement to service 
connection for a right ankle disorder on a secondary basis 
the Board observes that while Dr. Chang opined in a May 1996 
statement that it was possible that the service-connected low 
back and left shoulder disorders may have contributed to the 
April 1996 right ankle fracture, there is no indication that 
Dr. Chang had reviewed the claims file prior to her 
examination which does not actually show any objective 
evidence of recurrent right ankle sprains.  The Board is not 
bound to accept medical opinions or conclusions which are 
based on history supplied by the veteran where that history 
is unsupported by medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, while Dr. Chang's 
opinion suggests a relationship between the service-connected 
low back and left shoulder disorders and the April 1996 
fracture to the right ankle, the Court has found that 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that the right ankle fracture 
might have been caused by the aforementioned service-
connected disorders is insufficient to establish service 
connection.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993), wherein a physician's statement that the veteran may 
have been having some symptoms for many years prior to the 
date of diagnosis to have been speculative; as well as 
Perman v. Brown, 5 Vet. App. 237, 241 (1993), where the Court 
found an examining physician's opinion to the effect that he 
could not give a "yes" or "no" answer to be "non-
evidence."

Instead, the Board accords more weight to the May 1996 VA 
examiner's opinion, indicating that there was no etiological 
relationship between the current right ankle disorder and the 
service-connected low back and left shoulder disorders.  In 
reaching according greater weight to the VA examiner's 
opinion the Board observes that the VA examiner reviewed the 
veteran's entire claims file which showed no objective 
clinical evidence of an ankle disorder prior to his 
postservice fracture, as well the service medical records and 
opinion of Dr. Chang.  Further, the examiner conducted a 
physical examination of the veteran.  Therefore, the Board 
accords less weight to the opinion of Dr. Chang.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("[t]he BVA has 
the duty to assess the credibility and weight to be given the 
evidence")); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Indeed, it is well to observe that even when the VA 
examiner indicated that the veteran had sustained recurrent 
sprains of the right ankle during service, a fact which is 
unsubstantiated by the service medical records, he still 
found no etiological relationship between the current right 
ankle disorder and the service-connected low back and left 
shoulder disorders.  Accordingly, the Board finds this 
opinion to be of preeminent probative value.

The Board acknowledges the sincerity of the testimony 
provided by the veteran and his spouse at the May 1999 
hearing with respect to the etiology of the current right 
ankle disorder.  However, being a lay person, neither the 
veteran or his spouse are competent to opine as to matters 
which require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
right ankle disorder, to include on a secondary basis.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

Service connection for a right ankle disorder, to include on 
a secondary basis, is denied.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

